Per Curiam.
In this matter a decree was orally announced dismissing a bill without prejudice.2 The *271■decree was drawn, signed, and enrolled, omitting the words “without prejudice.” The court afterwards made an order, on motion, amending the decree to conform to his oral announcement. This application is for mandamus to vacate this order.
The writ is denied.

 The bill was filed by the township of Harrison, the territory comprising'which was formerly embraced within that of relator, for an accounting and settlement under the statute, and was dismissed upon general demurrer by the relator.